COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-13-00492-CV
Style:                             Virginia Dailey and John W. Dailey
                                   v. Audrey Adickes Thorpe


Date motion filed*:                November 12, 2013
Type of motion:                    Appellants’ request for extension to file appellants’ brief
Party filing motion:               Appellants
Document to be filed:              Appellants’ brief

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                              October 9, 2013
         Number of previous extensions granted:                            1        Current Due date: November 12, 2013
         Date Requested:                                 None

Ordered that motion is:

                  Granted
                    If document is to be filed, document due: December 12, 2013
                             Absent extraordinary circumstances, the Court will not grant additional motions to extend time.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          On November 5, 2013, appellee, Audrey Adickes Thorpe, filed an “Objection to Appellants’ Motion to Extend
          Time to File Brief.” On November 12, 2013, appellants, Virginia Dailey and John W. Dailey, filed a response to
          Appellees’ objection in which they request this Court to “grant this Motion to Extend Time to File Appellants’
          Brief” and extend the time to file their brief. Accordingly, we grant appellants’ request to extend the time to file
          their appellants’ brief in this appeal.



Judge’s signature: /s/ Jim Sharp
                   

Panel consists of       ____________________________________________

Date: November 26, 2013




November 7, 2008 Revision